Citation Nr: 0126362	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  95-35 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for Crohn's disease, 
claimed as a gastrointestinal disorder with stomach problems 
and diarrhea, to include as due to an undiagnosed illness.   

2.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for arthritis of the 
lumbar spine, right shoulder and wrists, to include as due to 
an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968 and from October 1990 to September 1991.  The 
veteran served in the Southwest Asia Theater of Operations 
from November 1990 to January 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In October 1998, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

In July 2001, the veteran and his wife appeared before the 
undersigned Member of the Board via a videoconference 
hearing, and gave testimony in support of his claim.  


REMAND

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The veteran seeks service connection for a gastrointestinal 
disability, a respiratory disability and for arthritis of the 
lumbar spine, right shoulder and wrists, on a direct basis as 
well as due to an undiagnosed illness.  

As noted above, the veteran testified at a videoconference 
hearing before the undersigned in July 2001.  At that time, 
he indicated that he was being treated at a VA facility and 
by a private physician, Dr. J.R.C..  The veteran's wife 
indicated that there were outstanding treatment records that 
were not currently in the file.  The veteran stated that he 
was going to obtain the records.  To date, no additional 
records have been received.  In this regard, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file. See Dunn v. West, 11 Vet. 
App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). The RO must obtain these treatment records 
because they might contain diagnostic studies and other 
conclusions that might be determinative in the disposition of 
this claim.  As to the private treatment records, when VA is 
put on notice prior to the issuance of a final decision of 
the possible existence of certain records and their 
relevance, the Board must seek to obtain those records before 
proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  In addition, as to the private medical 
treatment records, the newly defined duty to assist includes 
obtaining medical records, particularly when the VA is put on 
notice as to their possible existence and relevance.  (VCAA).

The Board also notes that the veteran reported having had 
complaints of diarrhea during service in 1991, and that he 
complained of diarrhea on a Persian Gulf examination in April 
1993.  Crohn's disease was diagnosed in September 1993.  
While the veteran has been examined by VA regarding his 
gastrointestinal complaints, a medical opinion regarding the 
etiology of his disorder has not been obtained.  In a May 
2000 letter from a private physician, it is stated that the 
veteran rarely had any significant health problems until 
after he returned from the Persian Gulf War, and that since 
that time he has had several severe health problems including 
digestive problems and pulmonary problems.  While a VA 
examiner reported that it was not likely that the veteran's 
asthma was related to his service in the Persian Gulf War, 
the basis for this opinion included a statement that there 
was no evidence of any chronic respiratory condition prior to 
December 1992.  However, as pointed out by the veteran's 
representative, the service medical records show complaints 
and treatment for upper respiratory complaints in 1990 as 
well as a history of upper respiratory complaints in 1991.  
In addition, the veteran's representative has argued that the 
veteran's arthritis of the lumbar spine, right shoulder and 
wrists is an extension of the veteran's service-connected 
arthralgia of the ankles, elbows, hip and neck.  

In April 2000, the RO sent a FAX to military records in 
Kentucky requesting that the veteran's ACDUTRA and INACDUTRA 
dates be supplied.  While documentation of the veteran's 
reserve service was sent, the exact dates of his active duty 
for training and his inactive duty for training were not 
specifically indicated.  

In light of these circumstances this claim is hereby REMANDED 
to the RO for the following:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for any of the 
disorders at issue here.  With any 
necessary authorizations from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  If the RO is unable 
to obtain any identified records, the RO 
must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  

2.  The RO should compile a list of the 
verified beginning and ending dates for 
all periods that the veteran served on 
active duty for training and inactive 
duty for training with the Kentucky 
National Guard.   

3.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA examinations to determine 
the nature and etiology of any 
gastrointestinal disability, respiratory 
disability and joints disability found.  
The claims file must be provided to and 
reviewed by the examiners in conjunction 
with the examinations, and the examiners 
must state on the examination reports 
that such review has been accomplished.  
All indicated tests and studies should be 
conducted.  The examiners must express an 
opinion as to the etiology of any 
disability found, to include whether it 
is at least as likely as not that any 
disability found is related to the 
veteran's service.  Complete rationale 
for any opinions given or conclusions 
drawn must be given.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



